DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed December 9, 2021, with respect to claim rejections under §112 have been fully considered and in combination with the amendments are persuasive.  The claim rejections under §112 have been withdrawn. 
Applicant's arguments filed December 9, 2021 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that since Hara fails to disclose/define particular physical properties (i.e. LA & LB focus sensitivities) and physical properties of the at particular magnifications (fLCX & fX at =-1.2) that Hara fails to disclose “the plurality of focus lens units includes a first focus lens unit (LA) and a second focus lens unit (LB) disposed on an image side of the first focus lens unit (LA), the first focus lens unit (LA) being one of a focus lens unit having a largest absolute value of a focus sensitivity and a focus lens unit having a second largest absolute value of a focus sensitivity among the plurality of focus lens units in an in-focus state on an infinite-distance object, the second focus lens unit (LB) being the other lens unit having the largest absolute value of a focus sensitivity and the focus lens unit having the second largest absolute value of a focus sensitivity among the plurality of focus lens unit in the in-focus state on the infinite-distance object ” and satisfy the expression -3.00< fLCX/fX<-0.50 as required by claims 1 and 20, the examiner is unpersuaded.  The examiner and applicant apparently (remarks page 9 lines 5-7) agree that Hara discloses zoom lenses with magnification ranges that include =-1.2.  Further the examiner and applicant agree that Hara does not have numerical calculations at =-1.2.  Applicant asserts since the values are not calculated that the physical properties are missing from In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977).  In this case the examiner has provided a rational based in fact and technical reasoning to show that the features noted above necessarily flow from the teachings in the prior art.  Applicant has not provided any evidence or technical reasoning to overcome the examiner’s reasoning.  It has been held "the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted).   Thus, applicant could overcome the rejection by providing evidence, such as calculating values demonstrating that the zoom lenses disclosed by Hara do not meet the claims requirements, or technical reasoning that illustrates the substantially similar prior art does not necessarily have the claimed features.  However, noting that the zoom lenses are not described using the same physical properties, as agreed to by the examiner, does not overcome the examiner’s rational based in fact and technical reasoning to show that the features noted above necessarily flow from the teachings in the prior art.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Regarding claims 1 and 20 “the first focus lens unit (LA) being one of a focus lens unit having a largest absolute value of a focus sensitivity and a focus lens unit having a second largest absolute value of a focus sensitivity among the plurality of focus lens units in an in-focus state on an infinite-distance object, the second focus lens unit (LB) being the other lens unit having the largest absolute value of a focus sensitivity and the focus lens unit having the second largest absolute value of a focus sensitivity among the plurality of focus lens unit in the in-focus state on the infinite-distance object” has clarity issues.  It is unclear how the first focus lens unit has both the largest and second largest focus sensitivity.  Similarly it is also unclear how the second focus lens unit has both the largest and second largest focus sensitivity.  The specification does not state which of the lens units have the two largest sensitivities, nor does it give worked examples of all of the lens unit sensitivities.  For purposes of examination the examiner will assume applicant means the LA and LB are the lens units with the two largest focus sensitivity and use “the first focus lens unit (LA) being one of a focus lens unit having a largest absolute value of a focus sensitivity [[and]] or a focus lens unit having a second largest absolute value of a focus sensitivity among the plurality of focus lens units in an in-focus state on an infinite-distance object, the second focus lens unit (LB) being the other lens unit having the largest absolute value of a focus sensitivity [[and]] or the focus lens unit having the second largest absolute value of a focus sensitivity among the plurality of focus lens unit in the in-focus state on the infinite-distance object”.
Claims 2-19 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 1 and therefore have the same deficiencies.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make 

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 20 “the first focus lens unit (LA) being one of a focus lens unit having a largest absolute value of a focus sensitivity [[and]] or a focus lens unit having a second largest absolute value of a focus sensitivity among the plurality of focus lens units in an in-focus state on an infinite-distance object, the second focus lens unit (LB) being the other lens unit having the largest absolute value of a focus sensitivity [[and]] or the focus lens unit having the second largest absolute value of a focus sensitivity among the plurality of focus lens unit in the in-focus state on the infinite-distance object” amounts to prohibited new matter.  As noted above, the specification does not state that LA and LB have the two largest focus sensitivities out of all of the lens groups.  Further, while the specification does disclose worked values for the focus sensitivities for LA and LB it does not disclose any of the other lens group sensitivities, thus one could not reasonably determine that LA and LB have the largest focus sensitivities.  Thus, there does not appear to be any explicit or implicit support for these limitations.  For purposes of examination the examiner will assume support exists.   
Claims 2-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description, since they depend on claim 1 and therefore have the same deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hara US Patent Application Publication 2013/0188091, of record.
Regarding claim 1 Hara discloses an optical system (title e.g. Examples 1-9, see figures 1-9) in which an interval between adjacent lens units is configured to change during focusing from an infinite-distance object to a close-distance object, and in which in a first in-focus state = -1.2 is satisfied (while worked numbers at =-1.2 are not explicitly disclosed it is implicit that such a setting are inherently within the capabilities of system given paragraph [0106] disclosing the absolute value of magnification is between 0.3 and 1.5 in a second shooting mode and all examples have negative second mode distances, see tables in paragraphs [0162-70]), the optical system comprising: a plurality of focus lens units (abstract) configured to move during focusing (abstract) from an infinite-distance object to a close-distance object (abstract), wherein the plurality of focus lens units includes a first focus lens unit, LA (e.g. second lens unit G2), and a second focus lens unit, LB (e.g. third lens unit G3), disposed on an image side of the first focus lens unit, LA (see figures 1-9), the first focus lens unit (LA) being one of a focus lens unit having a largest absolute value of a focus sensitivity and a focus lens unit having a second largest absolute value of a focus sensitivity among the plurality of focus lens units in an in-focus state on an infinite-distance object (inherent given similar structure and function), the second focus lens unit, LB (e.g. third lens unit G3), being the other lens unit having the largest absolute value of a focus sensitivity and the focus lens unit having the second largest absolute value of a focus sensitivity among the plurality of focus lens unit in the in-focus state on the infinite-distance object (inherent given similar structure and function), wherein a partial optical system, LC (e.g. fourth & fifth lens units G4 & G5), =-1.0 fC=-115.60 & Example 8 has f4 & f5 that are both negative and @ =-1.0 fC=-66.11), and wherein the following conditional expression is satisfied:  -3.00<fLCX/fX<-0.50 where fLCX is a focal length of the partial optical system, LC, in the first in-focus state, and fX is a focal length of the optical system in the first in-focus state (inherent given the similar structure, magnifications and function), where 1= -1.2 is satisfied (while worked numbers at =-1.2 are not explicitly disclosed it is implicit that such a setting are inherently within the capabilities of system given paragraph [0106] disclosing the absolute value of magnification is between 0.3 and 1.5 in a second shooting mode and all examples have negative second mode distances, see tables in paragraphs [0162-70]).
Regarding claim 2 Hara discloses the optical system according to claim 1, as set forth above.  Hara further discloses wherein the following conditional expression is satisfied: -1.20<fLCY/f<-0.20 where fLCY is a focal length of the partial optical system, LC, in a second in-focus state in which  = -1.0 is satisfied, and f is the focal length of the optical system in an in-focus state on an infinite-distance object (e.g. Example 8 paragraph [0169] fLCY/f=-0.96).
Regarding claim 3 Hara discloses the optical system according to claim 1, as set forth above.  Hara further discloses wherein the following conditional expression is satisfied: 0.10<|fLA/f|<0.50 where fLA is a focal length of the first focus lens unit, LA, and f is a focal length of the optical system, in an in-focus state on an infinite-distance object (e.g. Example 8 paragraph [0169] |fLA/f|=0.41).
Regarding claim 4 Hara discloses the optical system according to claim 1, as set forth above.  Hara further discloses wherein the following conditional expression is satisfied: -1.00<sk/fLCY<-0.10 where sk is a distance from an image-side lens surface of a lens disposed closest to the image side in the optical system to an image plane (IP) in an in-focus state on an infinite-distance object, and fLCY is  = -1.0 is satisfied (e.g. Example 1 paragraph [0162] sk/fLCY=-0.87).
Regarding claim 5 Hara discloses the optical system according to claim 1, as set forth above.  Hara further discloses wherein the following conditional expression is satisfied: 2.50<|ESA|<7.50 where ESA is a focus sensitivity of the first focus lens unit (LA) in an in-focus state on an infinite-distance object (inherent given the similar structure, magnifications and function).
Regarding claim 6 Hara discloses the optical system according to claim 1, as set forth above.  Hara further discloses wherein the following conditional expression is satisfied: 0.10<|ESB|<6.00 where ESB is a focus sensitivity of the second focus lens unit (LB) in an in-focus state on an infinite-distance object (inherent given the similar structure, magnifications and function).
Regarding claim 7 Hara discloses the optical system according to claim 1, as set forth above.  Hara further discloses wherein the following conditional expression is satisfied: 0.05<(|MA|+|MB|)/f<0.60 where MA is an amount of movement of the first focus lens unit (LA) moved from an in-focus state on an infinite-distance object to the second in-focus state, where  = - 1.0, MB is an amount of movement of the second focus lens unit (LB) moved from an in-focus state on an infinite-distance object to the second in-focus state, and f is a focal length of the optical system in an in-focus state on an infinite-distance object (e.g. Example 1 paragraph [0162] (|MA|+|MB|)/f =0.26).
Regarding claim 8 Hara discloses the optical system according to claim 1, as set forth above.  Hara further discloses it is further comprising an aperture stop, wherein the following conditional expression is satisfied: 0.5<Di/f<1.50 where Di is a distance from the aperture stop to an image plane in an in-focus state on an infinite-distance object, and f is a focal length of the optical system in an in-focus state on an infinite-distance object (e.g. Example 1 paragraph [0162] Di/f=0.82).
Regarding claim 9 Hara discloses the optical system according to claim 1, as set forth above.  Hara further discloses wherein a first lens unit, L1 e.g. first lens unit G1) disposed closest to the object 
Regarding claim 10 Hara discloses the optical system according to claim 9, as set forth above.  Hara further discloses wherein the following conditional expression is satisfied: 0.10<fL1/f<2.50 where fL1 is a focal length of the first lens unit, L1, and f is a focal length of the optical system in an in-focus state on an infinite-distance object (e.g. Example 1 paragraph [0162] fL1/f=0.51).  
Regarding claim 11 Hara discloses the optical system according to claim 9, as set forth above.  Hara further discloses wherein the first focus lens unit (LA) has negative refractive power (e.g. paragraphs [0162-70] disclose all G2 units have a negative focal length f2).
Regarding claim 12 Hara discloses the optical system according to claim 1, as set forth above.  Hara further discloses wherein a lens disposed closest to an image side in the optical system has positive refractive power (Example 1 paragraph [0162] the bi-convex lens defined by surface numbers 23-24 has f=22.46).
Regarding claim 13 Hara discloses the optical system according to claim 12, as set forth above.  Hara further discloses wherein the following conditional expression is satisfied: 0.25<fI/f<2.20 where fI is a focal length of the lens disposed closest to the image side in the optical system, and f is a focal length of the optical system in an in-focus state on an infinite- distance object (e.g. Example 1 paragraph [0162] fI/f=0.31).
Regarding claim 14 Hara discloses the optical system according to claim 1, as set forth above.  Hara further discloses wherein the following conditional expression is satisfied: -5.0<m<-1.2 where m is a lateral magnification when imaging magnification is largest in the optical system (inherent given paragraph [0106] disclosing the absolute value of magnification is between 0.3 and 1.5 in a second shooting mode and all examples have negative second mode distances, see tables in paragraphs [0162-70]).

Regarding claim 16 Hara discloses the optical system according to claim 1, as set forth above.  Hara further discloses it is further comprising an aperture stop (e.g. aperture stop S), wherein the first focus lens unit LA is disposed on a light incident side of the aperture stop (see figures 1-9), and wherein the second focus lens unit LB is disposed on a light emission side of the aperture stop (see figures 1-9).
Regarding claim 17 Hara discloses the optical system according to claim 1, as set forth above.  Hara further discloses wherein the first focus lens unit, LA (e.g. G2), includes three or more lenses (e.g. Example 1 see figure 1 bi-concave lenses defined by surfaces 9-10 & 11-12 and bi-convex lens defined by surfaces 12-13) including a negative lens (e.g. either bi-concave lenses) and a positive lens (e.g. bi-convex lens).
Regarding claim 18 Hara discloses the optical system according to claim 1, as set forth above.  Hara further discloses wherein the second focus lens unit, LB (e.g. G3) includes two or more lenses (e.g. Example 1 see figure 1 bi-convex lenses defined by surfaces 15-16 & 17-18 and meniscus lenses defined by surfaces 18-19 & 20-21) including a negative lens (e.g. either meniscus lenses) and a positive lens (e.g. either bi-convex lenses).
Regarding claim 19 Hara discloses the optical system according to claim 9, as set forth above.  Hara further discloses wherein the first lens unit, L1 (e.g. G1), disposed closest to the object side in the optical system (see figures 1-9), is immovable during focusing (see figures 1-9).
Regarding claim 20 Hara further discloses an imaging apparatus (title e.g. figure 28-31 camera 1) comprising: an optical system (e.g. lens system 2); and an image sensor (e.g. image pickup element 4) configured to photoelectrically convert an optical image formed by the optical system (paragraph [0177] .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/George G. King/Primary Examiner, Art Unit 2872                                                                       February 14, 2022